Archer Daniels Midland Company 4666 Faries Parkway Decatur, Ill.62526 ADM Reports First Quarter 2013 Earnings of $269 Million or $0.41 per Share Adjusted EPS of $0.48, down 38 percent from year-ago quarter Mixed results across business units DECATUR, Ill., May 1, 2013 – Archer Daniels Midland Company (NYSE: ADM) today reported financial results for the quarter ended March 31, 2013. The company reported net earnings for the quarter of$269 million, or $0.41 per share, down from $0.60 per share in the same period one year earlier. Adjusted earnings per share1 were $0.48, down from $0.78 in the same period last year. Segment operating profit1 was $630 million. “As expected, this was a challenging quarter, with agricultural services negatively impacted by the ongoing effects of last summer’s U.S. drought,” said ADM Chairman and CEO Patricia Woertz. “In oilseeds, our earnings were reduced by challenges in Brazil and depressed margins in cocoa. Our ethanol business improved as declining inventories supported overall industry margins, and we began to see positive results from the actions we’ve been taking to improve the profitability of that business. “We continue to manage through tight U.S. stocks of oilseeds and grains until the North American harvest. Demand for our products remains solid, and we will continue to leverage our global origination and processing network to serve the needs of our customers worldwide.” First Quarter 2013 Highlights · Adjusted EPS of $0.48 excludes approximately $34 million in pretax LIFO charges, or $0.03 per share, and a provision of $25 million, or $0.04 per share, related to the previously disclosed FCPA matter dating back to 2008 and earlier. · Oilseeds Processing profit decreased $229 million due to significantly lower results from cocoa caused by industry margin pressures and weaker South American origination results. · Corn Processing profit increased $20 million due to improved ethanol results. Sweeteners and starches results were negatively impacted by a $44 million pretax charge from corn hedge timing effects ($0.04 per share). · Agricultural Services profit decreased $110 million as U.S. origination volumes declined. 1 Non-GAAP financial measures, see pages 5 and 10 for explanations and reconciliations Adjusted EPS of 48 Cents, down 30 Cents Adjusted EPS decreased primarily due to lower segment operating profit. This quarter’s effective tax rate of 28 percent was in line with the same period last year. Oilseeds Earnings Decline on Cocoa, South American Origination and North American Softseeds Oilseeds operating profit in the first quarter was $313 million, down $229 million from the same period one year earlier. Year-ago results included net favorable mark-to-market timing effects of about $60 million, while this quarter included minimal timing effects. Crushing and origination operating profit was $156 million, down $108 million from the year-ago quarter. In North America, softseed crushing results were down from last year’s strong results as tight supplies affected seed basis and capacity utilization. North American soybean crushing results were strong in the quarter, but margins and production declined through the quarter amid weaker export meal demand and lower bean availability. In South America, higher trucking costs and reluctant farmer selling negatively impacted results. European crushing and origination results continued to recover, aided by reduced imports of North and South American meal. Refining, packaging, biodiesel and other generated a profit of $108 million for the quarter, up $29 million, as U.S. biodiesel demand saw a modest recovery, offset by poor margin conditions in Europe. Results included about $20 million in biodiesel blender’s credits, retroactive from 2012 blending. Cocoa and other results decreased $181 million amid weaker press margins and the absence of last year’s $72 million favorable mark-to-market timing effect. Press margins were negatively impacted by the addition of industry processing capacity, lower cocoa powder prices, and customer inventory reductions. Oilseeds results in Asia for the quarter were up $31 million from the same period last year, principally reflecting ADM’s share of the improved results from Wilmar International Limited. Corn Processing Results Reflect Improved Ethanol Conditions Corn processing operating profit of $153 million represented an increase of $20 million from the same period one year earlier. This quarter’s results included a $44 million negative timing effect related to open corn cash-flow hedges at quarter end (about $0.04 per share), up from $11 million in the same period last year. Sweeteners and starches operating profit decreased $19 million to $76 million, and was improved when adjusted for corn hedge-program timing effects, as solid demand translated to tight sweetener industry capacity. Bioproducts results increased $39 million to $77 million. Ethanol margins improved through the quarter as reduced industry production rates, lower levels of imports and steady domestic demand resulted in reduced inventories and improved margins. Results also benefited from actions taken by ADM to improve the performance of its ethanol business. Agricultural Services Pressured by Lower U.S. Volumes Agricultural Services operating profit was $151 million, down $110 million from the same period one year earlier. Merchandising and handling earnings declined $62 million to $86 million, due to lower volumes of U.S. origination and exports and lower execution margins in international merchandising. Transportation results decreased $21 million to $6 million as lower U.S. exports reduced barge freight utilization. Milling and other results remained steady, excluding last year’s $21 million equity income from Gruma. ADM disposed of its ownership in Gruma in December 2012. The milling business continued to perform well. Other Financial Results Improve Operating profit from ADM’s Other Financial businesses was $13 million, up $31 million. Last year’s results had significant provisions for property and crop risk losses. Provision for FCPA Matter ADM is in discussions with the U.S. Department of Justice and the U.S. Securities and Exchange Commission regarding a previously disclosed FCPA matter dating back to 2008 and earlier, and expects a resolution sometime this year. Based upon recent discussions, ADM believes it is appropriate to establish a provision of $25 million ($0.04 per share) to cover the potential assessments that may be imposed by these government agencies. Conference Call Information ADM will host a conference call and audio webcast Wednesday, May 1, 2013, at 5 p.m. Central Time to discuss financial results and provide a company update. A summary slide presentation will be available to download approximately 60 minutes prior to the call. To listen to the call via the Internet or to download the slide presentation, go to www.adm.com/webcast. To listen by telephone, dial (888) 522-5398 in the U.S. or (706) 902-2121 if calling from outside the U.S. The access code is 32838804. Replay of the call will be available from May 2, 2013, to May 8, 2013. To listen to the replay by telephone, dial (855) 859-2056 in the U.S. or (404) 537-3406 if calling from outside the U.S. The access code is 32838804. The replay will also be available online for an extended period of time at www.adm.com/webcast. About ADM For more than a century, the people of Archer Daniels Midland Company (NYSE: ADM) have transformed crops into products that serve vital needs. Today, 30,000 ADM employees around the globe convert oilseeds, corn, wheat and cocoa into products for food, animal feed, industrial and energy uses. With more than 265 processing plants, 460 crop procurement facilities, and the world’s premier crop transportation network, ADM helps connect the harvest to the home in more than 140 countries. For more information about ADM and its products, visit www.adm.com. Archer Daniels Midland Company Media Relations Contact David Weintraub 217-424-5413 Investor Relations Contact Ruth Ann Wisener 217-451-8286 Financial Tables Follow Segment Operating Profit and Corporate Results A non-GAAP financial measure (unaudited) Quarter ended March 31 Change (In millions) Oilseeds Processing Operating Profit Crushing and origination $ $ $ ) Refining, packaging, biodiesel and other 79 29 Cocoa and other ) ) Asia 71 40 31 Total Oilseeds Processing $ $ $ ) Corn Processing Operating Profit Sweeteners and starches $
